I wish to convey to you, Sir, the felicitations and best wishes of 54 million Filipinos on your unanimous election as President of this historic fortieth session of the United Nations General Assembly. The Republic of the Philippines has had centuries of historical relations with the Kingdom of Spain. That is why we are confident that under your able and sagacious leadership the causes of the universal peace and development so vitally needed in our time will be further advanced this year. I also wish to commend your distinguished predecessor, Ambassador Paul Lusaka of Zambia, whom I had the pleasure of working with in Bandung, Indonesia, during the recent meeting to commemorate the thirtieth anniversary of the Asia-Africa Conference.
Since we began the general debate 17 days ago, 14 Heads of State or Government, 88 Foreign Ministers and 25 plenipotentiaries have stated from this rostrum their respective national positions on issues currently on our agenda. They have also articulated their visions of the future based on our common experience during the past 40 years as the united Nations moves inexorably forward to the next millennium.
Like my predecessors during the past four decades, I will at the outset deliver the recurring opening salvo, so to speak, of our yearly policy statements before this forum, which is a resounding call to all nations to heed the universal clamor for peace and the rule of law in international relations. If the Philippines persists in its efforts to pursue the course of peace it is because we have suffered successive invasions and domination by many foreign Powers. That is why as early as 1935 we solemnly enshrined in our Constitution a declaration renouncing war as an instrument of national policy, and adopted the generally accepted principles of international law as part of the law of our land. In 1973 we expanded those noble objectives by proclaiming in a new Constitution our adherence to a policy of peace, equality, justice, freedom, co-operation and amity with all nations. Thus, it is inevitable that we share the frustrations of many of our brothers and sisters here present at the slow progress towards universal peace.
The peace that we seek is not merely the absence of bi-national or regional conflicts but internal peace brought about by a universal respect for the right of sovereign States to equality and non-interference in their domestic affairs.
Respect for Philippine democratic institutions was established freely by the sovereign electorate in free, fair, open and universal suffrage when we ratified our new Constitution, which created a republican parliamentary form of government, in 1973, when we voted for members of our parliament in 1978 and again in 1984 and when we re-elected President Ferdinand E. Marcos for a third term in 1981. The Filipino electorate will once again go to the polls in 1986 to elect their provincial governors as well as city and municipal mayors and council members and in 1987 to elect a President of the Republic. All we ask is scrupulous respect for United Nations resolutions and declarations on the inadmissibility of intervention in the domestic affairs of States so that our people will be able once again to exercise freely their right to self-determination. Also, and above all, we call for strict non-interference in the problem of insurgency that has confronted our people since 1946. We should like to assure the General Assembly that, as in the past, the Filipinos are capable of settling this problem by themselves. There is no danger whatsoever that the Philippines will become a flash-point of conflict, as has been the macabre wish of the Western media during the past two years.
While others have placed the entire responsibility for the awesome task of peace-keeping on the United Nations and condemned it for its apparent ineffectiveness, the Philippines would like to believe that the united Nations has done more than any past concert or collectivity of sovereign States. He have at least reined in the atavistic human forces eager to plunge the world anew into a cataclysm.
True, there have been and are still ongoing regional wars and conflicts, but through the instruments and mechanisms that we instituted in the United Nations Charter we have effectively arrested their degeneration into more catastrophic proportions. Who will deny the pacific roles played by peace-keeping forces in Kashmir, Korea, Congo, the Middle East, Cyprus and Lebanon? There is no doubt that the conflicts that we have seen since 1946 would have deteriorated beyond rational proportions had it not been for the timely interposition of a United Nations presence.
Indeed, as we commemorate the fortieth anniversary of the founding of our Organization, we should consecrate a day to the memory of those who have dedicated their lives to the service of international peace, such as the late Secretary-General Dag Hammarskjold, Count Folke Bernadotte and Ralph Bunche - the first and third of whom were awarded the Nobel Peace Prize, to their lasting personal credit as well as that of the United Nations, which they served valiantly. The labors for peace are unending. Let us not forget either that the Office of the United Nations High Commissioner for Refugees (UNHCR), the United Nations Children's Fund (UNICEF) and the International Labor Organization (ILO) have similarly been awarded the Nobel Peace Prize for their contributions to eradicating the scourge of war.
Therefore, I reiterate the almost universal call for the immediate and total
withdrawal of all foreign forces from Kampuchea and full respect for the right of all Kampucheans to self-determination. Specifically, we call upon Viet Nam to demonstrate anew its commitment to peace and the rule of law by respecting united Nations resolutions on the peaceful settlement of the Kampuchean problem, particularly General Assembly resolutions 34/22, 35/6, 36/5, 37/6, 38/3 and 39/5. We appeal to all peace-loving States to continue their valuable support for the unceasing and determined efforts of all the Members of the Association of Southeast Asian Nations (ASEAN) - the Standing Committee of which the Philippines has the honor of presiding over this year - to restore peace, independence, freedom and justice to the suffering people of Kampuchea. For, as long as one nation is under military occupation, the ASEAN vision of making South-East Asia a zone of peace, freedom and neutrality will remain in the limbo of geopolitics.
Let us make 1986 a genuine international year of peace in South-East Asia by our renewed collective demand for the liberation of Kampuchea from all foreign military forces before the close of 1985.
Indeed, in our time precedents are not wanting for foreign military forces withdrawing unilaterally from parts of Indochina. Within the context of the principle that Asian problems must be solved through Asian solutions by Asians themselves, we in the Association of South-East Asian Nations (ASEAN) are ready at any time to meet the Vietnamese and all concerned and interested parties, to discuss anything, to facilitate the speedy withdrawal of foreign military forces from Kampuchea. If we are to strengthen and give meaning to the united Nations as an instrument of peace, let us meet together now and preempt a bipolar solution to our regional problem - for it would be a serious blow to the sovereign rights of small States to have their fate decided by the big Powers.
Along the same lines, the Philippines supports all moves towards detente, entente and co-operation in the Korean peninsula and hopes that this will eventually lead to the upgrading of the status of the Republic of Korea and the Democratic People's Republic of Korea from that of Observers to full Members of the United Nations. This move will not only lend substance to the principle of universality but will also enrich the United Nations by the contributions of 62 million hard-working Koreans to the maintenance of international peace, security and development.
In Afghanistan, the continued presence of foreign occupation forces has likewise prevented the exercise of self-determination by the Afghan people and the restoration of their non-aligned status.
In the Middle East, the oil lifeline of most of the world's energy deposits in the region remains in peril and could be cut off at any time on account of the continuing Iran-Iraq war. If this were to happen, the world would be plunged into a depression of unprecedented severity causing untold misery to mankind. We should like therefore to associate ourselves with all people of goodwill in the world who have called for a peaceful political settlement of this terrible war of attrition between two developing nations.
The Arab-Israeli conflict remains unresolved. Israel remains in possession of Jerusalem and the territories it occupied in the 1967 war. On the other hand, the eight of Israel to exist behind secure boundaries remains unrecognized. In short, the issue continues to be stalemated and calls for imaginative settlement and initiative.
The Philippines has always sought to promote the pacific resolutions of international disputes. In 1982, the General Assembly adopted by consensus the Manila Declaration on the Peaceful Settlement of International Disputes. The Declaration embodies the sentiments of most States to solve their disputes through peaceful means. This goal must be accepted without any reservations and must be internalized by the international community with the active support of the United Nations. It is our hope that the protagonists in existing regional conflicts will retrieve this valuable document from their files and give it their thoughtful and serious consideration - for, who knows, it might yet hold the key to honorable solutions to otherwise intractable conflicts.
Besides these international disputes, the process of change within some countries has resulted in domestic instability which is promptly exported to adjoining regions.
In South Africa, the policy of apartheid by that country which is offensive to the sensibilities of mankind, has resulted in untold sufferings for the majority of its people. Moreover, it threatens the stability of the whole region. On the eve of the International Year of Peace, we call upon South Africa to restore, to respect and to protect the fundamental rights of Africans and all Colored peoples in that tortured land. We also urge South Africa to heed the call of the international community for an independent and sovereign Namibia.
The process of modernization has always been attended by instability, as old institutions are torn down and replaced by new ones. But in Central America this process has been complicated by the intrusion of big-Power rivalry in the process of change. It is time that the countries in that region were left alone to seek out their own solutions and their own approaches for the modernization of their respective societies.
These political issues have been the continuing concern of the United Nations since its formative years. Over the years, international economic issues, which are just as destabilizing to world peace, have added a new dimension to global problems.
Two decades after the first United Nations Conference on Trade and Development (UNCTAD I), it is sad to note that the gap between the North and the South remains, worse still, it is widening. In a nutshell, the primordial concern of the third-world countries remains the question of how to reduce the time frame of their development to meet the rising expectations of their peoples.
The pursuit of development requires massive infusion of investment funds. It cannot be denied that there is room for improvement on the measures which have been taken by some developing countries to increase domestic savings to finance their developmental needs. However, development projects require heavy foreign exchange components, in the final analysis, this requirement could only be met by making available adequate flows of foreign exchange to developing countries. This goal requires action on three fronts: trade, capital flows and official development assistance.
Exports of developing countries continue to be hampered by tariff and non-tariff barriers in the developed countries. What is more, the developing countries are getting trampled upon like the grass because of the proverbial quarrel between elephants.
Nowhere is this more evident than in the current trade wars among the industrial countries and the resulting surge of protectionism in some of these countries. While these protectionist measures by some developed countries are directed primarily against each other's trade, their impact on the developing countries will nevertheless be more devastating because of their fragile economies. The escalating war of protectionism among the industrial countries has literally crushed all efforts at economic modernization by the developing countries no matter how heroic they may have been. To us in the third world, this is more awesome than the threat of the so-called "star wars" because it has already brought about the impoverishment of our peoples.
It gives us some hope that in the last Bonn summit the leaders of the industrial countries, realizing the dangers inherent in a protracted trade war, called for a new round of trade negotiations where the problems of the third world will also be addressed.
My Government wholeheartedly supports such a proposal even as we express the hope that the industrial countries will redouble their efforts in implementing the results of past commitments under the multilateral trade negotiations.
The decrease in petro-dollars has stifled the flow of capital to developing countries. Moreover, the continuing budget deficits in some of the major industrial countries necessitate massive borrowings in the world capital markets by these countries. The developing States are thus often faced with the unenviable task of competing with these affluent countries for scarce loanable funds in the world capital markets at interest rates and conditions that serve to aggravate their already disadvantaged positions. Indeed, the increasing debt burden of developing countries has become more onerous by inordinate interest rates and conditions. The United Nations cannot long ignore this problem for it could precipitate a global financial crisis unseen in the history of mankind.	
International action is necessary to avert this looming catastrophe.
The flow of resources to developing countries has remained way below the target of 0.7 per cent of gross national product arrived at by international consensus. On average, the donor countries have allocated only 0.4 per cent of their gross national product for official development assistance. As of 1984, only four donor countries have met or exceeded the 0.7 per cent target.
The shortfall of funds needed by the developing countries to meet their national development goals is a continuing crisis, and unless some drastic measures are taken the goal envisaged in the United Nations Charter of a peaceful and prosperous world will remain unfulfilled. New and bold initiatives are needed for resolving the issue. In this respect, it is high time the developed countries put a global perspective on some of their domestic programs to reduce the inequities in their respective societies, such as those which encourage investments in depressed areas. Typically, such programs consist of a package of incentives for relocating industries in those areas. These incentives could take such forms as lower income tax rates, low interest loans, free training assistance and the like. If the developed countries were to view the third world in the same manner as the depressed areas in their respective societies, investments made in the developing countries would then be entitled to the same incentives and investments as those made in those depressed regions. As an initial and minimal step, the developed countries could apply a lower tax rate to income derived from new investments in developing countries. This proposal would undoubtedly improve the flow of investments into the third world. The philosophy behind the preferential treatment given to investments in those depressed areas is based on the sound reasoning that ultimately such regions, once developed, would cease to be a burden and become contributors to the national well-being. There is no doubt that most of the developing third-world countries could contribute just as positively to international prosperity, benefiting everyone, if they were given equal incentives to develop.
Since the major obstacle to the development of most of the third world is lack of sufficient resources, we view with encouragement the coming talks between the two super-Powers cm arms control. My Government hopes that these talks will result in substantive cuts in defense spending. These savings could then be used for development spending. It has been estimated that $900 billion dollars a year is spent on armaments by the whole world. Just a portion of this amount would go far towards accelerating the economic growth of the third world. Moreover, the world would experience a heightened sense of security through the mutual reduction of armaments.
The striving for development is, unfortunately, based on material things. In fact, most of the parameters used as indicators of progress are based on material goods. However, as the developed countries have already experienced, development has its dehumanizing effect. We note this readily in the robot-like treatment of workers in the assembly line, or the often-noted phenomenon of an individual in an advanced country cut off from all his roots in an atomized and fragmented society.
In the natural course of events man works to satisfy his physiological wants by the acquisition of material things; but, beyond a certain level of consumption, he seeks higher values in the form of psychic rewards or self-fulfillment. This drive for self-fulfillment can often be achieved only by a holistic development of the capabilities of an individual and of the various sectors of the community in which he lives. While the United Nations has rightfully been preoccupied with satisfying the material demands of the world, it is time we looked towards the future and defined those higher values which societies and man must seek as he strives for progress.
It is within this context that the Philippines at the thirty-seventh session of the General Assembly proposed the inclusion of an item entitled "New International Human Orders Moral Aspects of Development". It is the hope of my Government, in pursuing this initiative, that the world will look beyond the satisfaction of material wants, beyond the usual parameters of economic growth, and strive for the establishment of an international order which will consider man as the object rather than the subject of development.
The United Nations is indeed beset with numerous global problems, as we have indicated; but in the long run the survival of this body will rest on the ability of each Member nation to maintain domestic stability. In our interdependent world, instability in one country can easily be exported to its neighbors.
While the political reforms in my country that I adverted to earlier cannot by themselves ensure domestic stability, they will be meaningless in the face of widespread economic deprivation. Therefore we are happy to note that the steps we have taken during the past two years are now leading towards a complete national economic recovery. The economic slide, which just a few months ago was cited by critics of our Government as presaging the imminent economic collapse of our country, has been reversed. We achieved this dramatic turn-around by pursuing a policy of fiscal restraint and monetary contraction. Our rate of inflation, which peaked at 63 per cent in the latter part of 1984, has been reduced to around 12 per cent? consequently, economic productivity has been stimulated. By the end of this year we are confident that it will be down to a single digit level.
On the fiscal side, we have reduced our budget deficit to 1.8 per cent of our gross national product. This reduced deficit was achieved by pursuing a policy of fiscal restraint on governmental expenditures. At the same time, we were able to collect more taxes by the efficient administration of existing tax laws and by broadening our tax base by eliminating tax exemptions.
During the first six months of this year we experienced a balance-of-payments surplus of $2.5 billion. This figure is a dramatic turn-around from the $1.8 billion deficit we experienced in 1984 and the $2.7 billion shortfall in 1983. The deficit in our balance of trade has likewise decreased from $316 million in the first half of 1983 to $261 million in the first half of this year. We achieved this reduction notwithstanding the depressed prices for most of our
primary export products. Our imports for 1984 were 12.6 per cent lower than in 1983.
Recognizing the scarcity of foreign exchange at the moment, we have changed our development strategy from the establishment of capital-intensive heavy industries in favor of a more balanced agro-industrial development. Our policy of giving incentives to the development of export-oriented industries has resulted in the diversification of our exports. In 1960, for example, only 4 per cent of our total exports were non-traditional in the form of manufactured or semi-manufactured goods. By 1980 our non-traditional exports expanded to 36 per cent of our total exports, increasing further to 58 per cent in 1984. In our drive to increase our foreign exchange earnings to meet our developmental needs, we have also tapped other sources of invisible earnings, such as tourism and the remittances from our workers abroad.
All these statistics on economic growth and recovery will be meaningless, however, if the wealth accumulated by a country remains concentrated in the hands of a few. Even more important than the increase in a country's wealth as indicated by the growth of its gross national product is the overriding question of how this wealth is redistributed. In other words, who benefits from this growth?
Our recent performance on this score is noteworthy. The share in income of the bottom 60 per cent of the families in our society increased from 21.7 per cent to 22.9 per cent between 1981 and 1983, or by 1.2 per cent in two years.
This incremental gain may not appear large at first glance. None the less its significance is not lost on our people. It confirms that the policies we have pursued all these years are headed in the right direction - towards the goal of an egalitarian and democratic society that we all envision for our people.
The Philippines has managed to overcome all its problems owing mainly to the continuing partnership between our people and our Government in meeting challenges that threaten our national existence. The prevalent view during the last two years, fanned in no small-measure by foreign media, is that our Government has lost the confidence of its people and that our country is undergoing a crisis of legitimacy.
It gives me pleasure to state in this august forum that the most recent poll conducted by the Businessmen-Bishops Conference, an organization known for its independent views, totally belies this claim. The results of its nation-wide survey revealed that 44 per cent of our citizens approved of the performance of President Marcos and that only 25 per cent were in disagreement; the reliability of this survey has not been questioned by the numerous opposition parties.
Given the continued trust of our people in the ability of our present leaders to meet the continuing challenges of our time, the Philippines looks forward to the future with confidence.
Our main goal remains that of development which, in the words of His Holiness Pope Paul VI is the other term for peace. We shall pursue this goal, relying in the main on our resources and on the industry and innate ability of our people, through self-reliance. But we shall at the same time always consider ourselves as part of the global community. When President Marcos assumed the presidency of the Philippines in 1965 he ruled out an inward-looking and xenophobic approach to development. He selected instead a strategy that would link our national economy to the global economy.
Consistent with this vision we have recognized the importance of foreign investments and we have correspondingly assigned specific roles for foreign participation in our development, as spelled out in our investment priorities program. We therefore look forward to sharing the benefits of international prosperity while contributing our own share towards its attainment.
We shall pursue and achieve our development goals under a system of orderly change, which will not destabilize our society and, ultimately, those of our neighbors. In our interdependent world, instability in one country is transmitted quickly to other areas.
President Ferdinand E. Marcos, in his book entitled The Filipino Ideology, said that
"we shall continue to support the United Nations in the firm conviction that this world Organization remains our only hope for international peace". Unfolding before us are new roles for the United Nations system as the world knocks at the threshold of the twenty-first century. Increasing international contacts and the growing interdependence of nations require new forms of co-operation even as new problems complicate the fate of humanity. The failures of old structures and programs open the door to the new age. The idealism of the young and their determination to participate in building a better world are vital elements necessary to strengthen the United Nations system and prepare it better for the widening dimensions of its responsibilities.
The United Nations remains the primary guardian of man's universal conscience and the preserver of its ultimate significance. Despite its idealism, or perhaps because of it, this Organization is still mankind's best hope for peace and progress. As long as the United Nations exists, man's dream of and work for a world of peace, prosperity and freedom stand a better chance of fulfillment. It is infinitely desirable that we keep this Organization a living and dynamic body ever responsive to the needs and aspirations of mankind. We can do no less for our sake and for that of future generations.
That is why I should like to end my statement with a quotation from our esteemed Secretary-General, Don Javier Perez de Cuellar, who has reminded us all that
"great effort of will and intelligence is going to be needed to build a system which will effectively preserve peace and which will work in the interests of all peoples of this Earth". May he therefore continue to persevere in his Herculean task that has been the dream of mankind since the dawn of civilization. Long live the United Nations.
